Citation Nr: 1213940	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  07-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1969 to July 1973. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In his March 2007 Substantive Appeal (VA Form 9) the Veteran requested a hearing before the Board.  However, in February 2010 the Veteran withdrew this request and asked that his claim be forwarded to the Board for adjudication.  Accordingly, the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.704(e) (2011).  

The Veteran's claim was previously before the Board in March 2010, on which occasion the Board remanded the claim to allow the Appeals Management Center (AMC) to further assist the Veteran with development of that claim.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for a right knee disorder and right hip disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  





FINDINGS OF FACT

1.  The Veteran does not have residuals of an in-service traumatic brain injury which began in service or have been shown to be causally or etiologically related to active service.  

2.  The Veteran does not have a low back disorder which began in service or have been shown to be causally or etiologically related to active service.

3.  The evidence does not show that the Veteran is unable to engage in substantially gainful employment solely as a result of his service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of a traumatic brain injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated December 2004, April 2007, May 2010 and July 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  Although the Veteran has claimed that he received treatment from VA in the 1970s, no such records could be located.  The RO made a formal finding that any VA treatment records from the Poplar Bluff VA Medical Center from the 1970s were unavailable.  The Veteran has not made the RO or the Board aware of any other available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.  

The Veteran has been afforded two VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for residuals of a traumatic brain injury and entitlement to service connection for a low back disorder.  He has also claimed entitlement to a total disability rating based on individual unemployability.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); see also Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran first filed his claims of entitlement to service connection and entitlement to a total disability rating based on unemployability (TDIU) in October 2004.  In a February 2005 rating decision the RO denied those claims.  The Veteran submitted a Notice of Disagreement (NOD) in October 2005.  The RO issued a Statement of the Case (SOC) in February 2007 and the Veteran filed a Substantive Appeal (VA Form 9) in March 2007.  The Veteran's claims first came before the Board in March 2010, at which time they were remanded for further development.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.  

The relevant evidence of record includes service treatment records, private treatment records, VA examination reports and written statements from the Veteran.  Service treatment records from March 1972 indicate that the Veteran was involved in a motorcycle accident.  A loss of conscious for several hours was reported.  Skull series, sinus series, portable x-rays and optic foramina were all negative and there was no evidence of fracture.  There was a large contusion of the left orbit and a lid laceration.  The Veteran reported impaired vision in that eye, which was subsequently diagnosed as traumatic optic atrophy.  Treating physicians noted that the Veteran was totally asymptomatic except for his decreased visual acuity.  In March 1973 the Veteran reported low back pain after lifting a heavy object.  He stated that the pain was radiating to his leg and that he had pain when walking.  The impression was a lumbar strain.  Service treatment records from March 1973 indicate that the Veteran was involved in a car accident where he hit his head and was rendered unconscious.  It was noted that the Veteran's head hit the windshield.  The Veteran was assessed with a head trauma and admitted for observation.  The Veteran's separation examination indicates that he had no functional vision in his left eye.  It was also noted that the Veteran had been "knocked unconscious" in March 1972 and March 1973, but that there were no complications or sequelae.   

Post-service treatment records from August 1973, shortly after the Veteran was released from active service, indicate that the Veteran reported continued defective vision in his left eye.  

Private treatment records from April 1981 indicate that the Veteran was evaluated for low back pain.  At that time the Veteran reported that he had a history of back pain dating back approximately 7 years.  He stated that while doing heavy lifting and bending he would occasionally have low back pain and difficulty straightening up.  He stated that after a period of rest these symptoms would usually subside and that he continued working fairly hard during the next 7 years.  He reported experiencing back pain on and off during that time and that he began to have more severe pain in 1980.  He could not relate this increased pain to any specific incident.  The examiner determined that the Veteran's complaints would be consistent with nerve root compression at the L4-5 level.  A hemilaminectomy and partial excision of the herniated disc was performed.  Subsequent records from June, July and September of that year indicate continued treatment with reports of pain and stiffness in the lower back.  Records from January 1982 indicate that the Veteran reported feeling fine.  

Private treatment records from August 1986 indicate that the Veteran reported reinjuring his back in March 1982.  The examiner stated that in light of the Veteran's complaints and self-reported history it was possible that he had another disc herniation.  Another partial hemilaminectomy was performed in September 1986.  Subsequent private treatment records show continues reports of back pain.  

In August 1995 the Veteran was referred to a rheumatology practice for evaluation of his back and other joint pain.  Radiographic imagery was provided and the evaluating physician stated that this showed mild lumbar osteoarthritis.  ANA and rheumatoid factor were negative.  

Records from January 1996 indicate that the Veteran reported have had intermittent episodes of severe low back pain since 1987 with occasional aching in the left lateral thigh.  Physical examination revealed no tenderness to palpation of the lower back.  There was pain on range of motion and the Veteran was referred for physical therapy.  

Private treatment records from January 2000 indicate that the Veteran underwent magnetic resonance imaging (MRI) of his brain.  The reported history was dizziness and ringing in his ears since the Veteran had received chemotherapy for colon cancer in 1999.  The study was normal.  A second MRI was performed in May 2001.  The evaluating physician noted that there was a subtle periventricular T2 signal abnormality, but stated that this was unchanged from the prior MRI and of uncertain significance.  

In his October 2004 claim the Veteran asserted that he incurred a back injury during service and suffered a brain injury that has resulted in severe loss of memory.  With regard to his back, the Veteran stated that he injured his back in service when he had to lift a lawnmower.  He stated that from the time of that injury in 1973 and 1981 he has continued to suffer from sciatic and low back pain.  He reported that he reinjured his back in 1981, 1983 and 1986.  With regard to his claimed residuals of a traumatic brain injury, the Veteran reported that while being treated for unrelated conditions it was discovered that he had incurred brain damage in the memory section of his brain.  He asserted that this damage was due to his in-service motorcycle and car accidents.  He stated that he has always known that he suffered from memory loss and that he cannot remember many periods of time or parts of his life that occurred prior to his accidents.

In his October 2005 Notice of Disagreement (NOD) the Veteran reiterated his previous statements and opinion that he has brain damage and memory loss that was caused by his in-service motorcycle and automobile accidents.  He also reiterated his statements that his back pain began in service when he tried to lift a lawnmower.  He stated that his chronic back and sciatic pain would last for weeks at a time and that it has continued on-and-off since 1973.  

Private treatment records from March 2008 indicate that the Veteran was treated for loss of consciousness, syncopal-like episodes or seizures.  The evaluating physician stated that the Veteran's presentation suggested a seizure disorder.  No clear diagnosis was made.  Records from April 2008 indicate that the Veteran underwent a psychiatric evaluation.  These records show that the Veteran was diagnosed with a mood disorder and other psychiatric conditions.  None of these were related to the Veteran's in-service motorcycle or motor vehicle accidents or to a traumatic brain injury.  Records from June 2008 indicate continued treatment.

In January 2009 one of the Veteran's physicians stated that the Veteran history of traumatic brain injury was probably the main reason for his seizure disorder.  No rational was provided and there was no indication that the Veteran's claims file or service treatment records were reviewed.  This opinion was reiterated in records from June 2009 and in a June 2009 letter from that physician.  

The Veteran was afforded two separate VA examinations in support of his claims in March 2012.  During the first examination, pertaining to the Veteran's in-service traumatic brain injury, the Veteran reported sometime after his discharge from service, while working as a carpenter, he developed vague episodes of "disorientation," which preceded a sharp, bifrontal throbbing headache.  The Veteran stated that he still gets these headaches approximately once every one to two months and that he may have a cluster of these headaches, with one to seven per day.  The Veteran also reported a diagnosis of complex partial seizures.  In his report, the examiner concluded that the onset of these seizures was very remote from the occurrence of the moderate traumatic brain injury and that they are not attributable to that injury.  

During the second examination, pertaining to the Veteran's low back disorder, the examiner noted that the Veteran developed a lumbar strain in 1973 after lifting a lawnmower.  He noted that symptoms of pain in the lower back were managed with bed rest.  The Veteran reported that he continued to have episodic pain in his lower back after this incident and that he reinjured his back in 1981 and on several subsequent occasions.  After conducting a thorough physical examination and reviewing the entirety of the claim file, the examiner stated that the Veteran's current low back disorder was less likely than not incurred in or caused by his in-service injury to his back.  The examiner noted that it was clear from the record that the Veteran was able to "work fairly hard" after his in-service injury and that it was only after the Veteran developed radiculopathy symptoms that he sought further medical attention.  The examiner stated that there was no clear nexus between the lumbar strain injury sustained in 1973 and the subsequent development of radiculopathy or intervertebral disc disease.  

As noted above, the Veteran's contentions appear to be that he has residuals of a traumatic brain injury which occurred in service and that he has a low back disorder which began during service.  However, after a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for those conditions is not warranted.  

With regard to the Veteran's claim of entitlement to service connection for residuals of a traumatic brain injury the Board first notes that the Veteran has already been granted entitlement to service connection for traumatic optic atrophy as a residual of his in-service traumatic brain injury.  A 30 percent disability rating has been assigned for that condition.  The evidence reveals that the Veteran does not have any other residuals of an in-service traumatic brain injury.  

The record in this case contains opinions both in support of the Veteran's claim of entitlement to service connection for residuals of a traumatic brain injury and against service connection.  However, the totality of the evidence is not in equipoise in this case.  Rather, the opinion of the VA examiner carries the greater weight and there is therefore a preponderance of evidence against the Veteran's claims.  

It is the Board's duty to determine the credibility and weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board may not ignore the opinion of a physician, it is certainly free to discount the credibility of that physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), and an opinion may be discounted if it materially relies on a layperson's unsupported history as the premise for the opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991).  

In this case, the VA opinion is based on a thorough review of the claims file.  In contrast, the opinion expressed by the Veteran's private physician does not indicate that she examined the claims file.  In addition, the VA examiner presented a thorough rationale for his opinion.  The Veteran's private physician, on the other hand, presented to rationale whatsoever and appears to rely entirely on an unsupported history provided by the Veteran.  Accordingly, an association between the Veteran's current symptomatology and his in-service traumatic brain injury is not established.  

With regard to the Veteran's claim of entitlement to service connection for a low back disorder the Board notes that the Veteran's current low back disorder is not related to his in-service back injury.  In so finding, the Board places the greatest probative weight on the March 2012 VA examination report.  This report indicates a thorough review of the claims file and evidences a well-reasoned medical opinion.  In contrast, the evidence supporting the Veteran's claim that in-service back injury caused his current back disorder consists solely of his unsupported statements, and includes no reference to any clinical evidence to support such an assertion.   

The Veteran has expressed his belief that his current low back disorder is related to service and the Board does not doubt his sincerity.  However, the Board notes that the Veteran is not competent to offer an opinion a matter clearly requiring medical expertise, including the diagnosis and etiology of a specific back disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, despite the Veteran's contentions and reports of having experienced back pain on and off dating back to service, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between his current diagnosed back problems and his in-service diagnosis of low back strain.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  Moreover, while the Veteran has indicated he has had back pain since service, he has also reported multiple injuries to the back.  His report of continuity of symptoms was considered by the examiner who noted that he was able to do physical labor with his back prior to the postservice injuries.  Even according the Veteran's statements some weight, they are outweighed by the other evidence of record, including the March 2012 VA examination report, which indicates that it is less likely than not that the Veteran's back disorder is related to service.

Finally, with regard to the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU), the Board notes that a Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a veteran is unemployable by reason of his or her service-connected disabilities, but he or she fails to meet the percentage standards set forth in § 4.16(c), TDIU claims should be submitted to the Director, C&P Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

In determining whether the Veteran is entitled to a TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The only condition for which the Veteran has been granted entitlement to service connection is optic atrophy of the left eye.  That condition has been assigned a rating of 30 percent.  As stated above, VA regulations state that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there are two or more disabilities, at least one disability ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more.

The Veteran fails to meet the basic schedular requirements for TDIU as his service-connected disabilities do not consist of a combined rating of at least 70 percent.  See 38 C.F.R. § 4.16(a).  Nevertheless, a total disability rating may be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  

Here, the Veteran has not asserted and the evidence does not at all indicate that he is unemployable due solely to his service-connected optic atrophy.  Rather, the Veteran appears to have argued that residuals of a traumatic brain injury and a low back disorder have caused his unemployability.  As discussed above, entitlement to service connection for those conditions has been denied.  Accordingly, any symptomatology caused by those conditions may not be considered in determining employability.  Furthermore, the March 2012 VA examination reports indicate that the Veteran worked as a carpenter for 25 years after his discharge from service and that he only stopped working after being diagnosed with liver metastasis from colon cancer approximately 10 years ago.  The March 2012 reports also indicates that the Veteran's low back pain, along with his morbid obesity, deconditioning, seizure disorder, manic depression have contributed to functional limitations.  Neither examination report relates the Veteran's unemployability to his service-connected optic atrophy.  Finally, none of the Veteran's private treatment records relate his unemployability to his service-connected optic atrophy.   

There is little doubt that the Veteran has difficulties related to his service-connected disabilities.  However, the evidence does not reflect that the Veteran cannot work due solely to his service-connected disability.  As such, there is no plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation due to his service-connected disability and thus entitlement to a total disability based on unemployability (TDIU) is denied. 

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for residuals of a traumatic brain injury and a low back disorder.  Moreover, the Board has also determined that the preponderance of the evidence is against the Veteran's claim of entitlement to a total disability rating based on individual unemployability.  Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claims must be denied. 


ORDER

Entitlement to service connection for residuals of a traumatic brain injury is denied.  

Entitlement to service connection for a low back disorder is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


